Title: To George Washington from William Heath, 6 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 6. 1782.
                        
                        In December last I received orders from the honorable the secretary at war to direct the commissaries and all
                            others at West-point and its vicinity who had public provisions in their hands on the first day of January to deliver them
                            to one of the mr Sands, &c. Orders were given conformably. There were at that time fifteen or sixteen hundred
                            barrels of salted provisions in the magazine at West-point and in the reserves in the several works. Mr Frost, late an
                            issuing-commissary, was directed by Mr Stevens, deputy-commissary of issues, to overhaul the provisions, weigh such as
                            were good, and put them in the barrels again, and report such as were bad. Mr Frost has been pursuing the business, which
                            he completed yesterday. Of the provisions in the grand magazine, about one hundred barrels are bad—The state of provisions
                            in the several redoubts is expressed in the inclosed. In the whole there are nearly two hundred barrels of bad
                            provisions—some so bad as to be nauseous and must be buried—others, although not eatable, are of some value. The order I
                            received from the secretary at war, expressed the delivery of all provisions; but whether messrs Sands will think
                            themselves entitled to those which are bad at an appraised value, as well as those which are good, I cannot say—Something
                            ought to be done with them immediately. It is submitted to your Excellency.
                        Your Excellency has observed, by the contract, that the contractors are obliged to keep a certain quantity of
                                provisions in reserve at such works as are pointed out to them. On the 6th of February I wrote the
                            contractors as follows.
                        "Several of the posts require a constant reserve of provisions to be kept on hand. I
                            therefore request you will be pleased constantly to keep on hand in the magazines at the posts here-after mentioned, a
                            sufficient quantity of the articles composing a ration, the meat to be salted, as will subsist the number of men mentioned
                            for one month; viz. the block-house at Dobb’s ferry for thirty men—Verplank’s-point, sixty men—Stoney
                            point sixty men; one box of candles to be kept in reserve at the before mentioned works—and in the magazine at West-point
                            a sufficiency of provisions for three thousand men—Such dependent works both on the west and east side of the river as
                            have proper magazines or places of security provided for provisions, to have a quantity sufficient to subsist the troops
                            assigned for their defence fifteen or twenty days: These to be included in the estimate for three
                            thousand men before mentioned. Hard bread, at least a large proportion of it, should be provided for some of those
                            reserves. I request your particular attention to the foregoing as soon as possible. There are at present reserves in the
                            works; they must be examined and probably changed."
                        Mr Sands in his last letter to me, just before he set out for Philadelphia, informed me that he was pickling
                            the provisions, and that they should be soon deposited. I beg leave to submit the matter to your Excellency—Perhaps you
                            may think the quantity too small, too large—or that some alterations in the distribution are necessary. I have the honor
                            to be, With the greatest respect, Your Excellency’s Most obedient servant, 
                        
                            W. Heath
                            M. General

                        
                    